Title: From George Washington to Major General Horatio Gates, 1 May 1779
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Middle Brook 1st May 1779.

I have to acknowledge the due receipt of your two favors both of the 12th instant, and their several inclosures.
The paragraph in your letter relative to money for paying off the Troops I have transmitted to Congress.
I herewith send you a resolution of Congress of the 14th on the case of Major Harnage and Capt. Hawker of the Convention Troops with which you will be pleased to make him acquainted; and testify my condolance that circumstances should have made it expedient to limit their application.
I am happy to find that the state of provisions wear so favourable an appearance in your quarter. I am Sir Your Most Obet servant
Go: Washington
